Citation Nr: 1014615	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-14 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period prior to February 22, 2007.

2.  Entitlement to service connection for skin disability, to 
include as due to exposure to herbicides during service.

3.  Entitlement to service connection for malignant melanoma, 
to include as due to exposure to herbicides during service.

4.  Entitlement to service connection for spontaneous fevers 
and chills, to include as due to exposure to herbicides 
during service.

5.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides during service, and 
to a service-connected disability.

6.  Entitlement to service connection for sleep apnea, to 
include as due to a service-connected disability.

7.  Entitlement to service connection for headaches, to 
include as due to exposure to herbicides during service, and 
to a service-connected disability.

8.  Entitlement to service connection for neurological 
disability of the extremities, to include as due to exposure 
to herbicides during service.

9.  Entitlement to service connection for vertigo, to include 
as due to exposure to herbicides during service.

10.  Entitlement to service connection for low back 
disability.

11.  Entitlement to service connection for bilateral hearing 
loss disability.

12.  Entitlement to an effective date earlier than July 12, 
2006, for the grant of service connection for diabetes 
mellitus, type II.

13.  Entitlement to a total rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

A January 2005 rating decision granted service connection for 
PTSD, assigning a 30 percent disability rating, effective May 
28, 2004, and denied service connection for skin rash; 
malignant melanoma; neurological disability of the 
extremities; vertigo; spontaneous fevers and chills; Agent 
Orange exposure; hypertension; sleep apnea; and, headaches.  
A Board hearing was held in September 2008.  The Board 
remanded these issues for further development in December 
2008.

A July 2005 rating decision denied entitlement to service 
connection for back disability and bilateral hearing loss 
disability.  In his June 2006 substantive appeal pertaining 
to other issues in appellate status, the Veteran expressed 
disagreement with the denial of service connection for back 
disability and bilateral hearing loss disability.  A November 
2007 rating decision granted service connection for diabetes 
mellitus, type II, and assigned a 20 percent disability 
rating, effective July 12, 2006.  In February 2008, the 
Veteran filed a notice of disagreement with the effective 
date assigned.  In December 2008, the Board remanded these 
issues for issuance of a statement of the case with respect 
to these issues.  In June 2009, the RO issued a statement of 
the case, and the Veteran submitted a substantive appeal in 
June 2009.  Another Board hearing with respect to these 
issues was held in November 2009.

As noted in the prior remand, the November 2007 rating 
decision assigned a 100 percent disability rating to PTSD, 
effective February 22, 2007.  Although an increased rating 
has been granted, the issue remains in appellate status, as 
the maximum schedular rating was not assigned during the 
entire appeal period.  AB v. Brown, 6 Vet.App. 35 (1993).

In November 2009, the Veteran submitted additional evidence 
along with a waiver of RO consideration of this evidence. 

Further, as stated in the prior remand, at the September 2008 
Board hearing, the Veteran raised a claim of entitlement to 
service connection for a neck disability.  As it does not 
appear that any development with respect to this issue has 
occurred, this issue is again referred to the RO for 
appropriate action.

The issues of entitlement to service connection for skin 
disability, malignant melanoma, spontaneous fevers and 
chills, hypertension, sleep apnea, headaches, neurological 
disability of the extremities and vertigo, and the issue of a 
total rating based on individual unemployability based on 
service-connected disability are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 28, 2004, to February 22, 2007, the Veteran's 
service-connected PTSD was productive of a disability picture 
which more nearly approximated occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

2.  Degenerative disc disease, stenosis and degenerative 
spondylolisthesis of the lumbar spine manifested during the 
Veteran's active duty service.  

3.  Bilateral hearing loss manifested during the Veteran's 
active duty service.

4.  The Veteran did not have diabetes mellitus, type II, 
prior to 2003.

5.  On July 12, 2006, the Veteran filed a claim of service 
connection for diabetes mellitus, type II.

6.  By rating decision in November 2007, the RO granted 
service connection for diabetes mellitus, type II, effective 
July 12, 2006.  


CONCLUSIONS OF LAW

1.  From May 28, 2004 to February 22, 2007, the criteria for 
entitlement to an evaluation of 70 percent (but no higher) 
for the Veteran's PTSD, have been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  Degenerative disc disease, stenosis and degenerative 
spondylolisthesis of the lumbar spine were incurred during 
the Veteran's active duty service.  38 U.S.C.A. § 1110, 1153, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

3.  Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. § 1110, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 

4.  The criteria for an effective date prior to July 12, 
2005, for the grant of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A.  §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400, 3.114, 3.816 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect the issues pertaining PTSD, low back disability 
and bilateral hearing loss disability, there is no need to 
undertake any review of compliance with the VCAA and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in 
March 2006 and January 2009, the Veteran was furnished notice 
of the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.

Duty to Notify

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II, is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in January 2007), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that in January 2007 and January 2009 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the issue of an 
earlier effective date for the grant of service connection 
for diabetes mellitus, type II.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in January 2007 with respect to 
diabetes mellitus, which was prior to the November 2007 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  The Board recognizes 
that the subsequent January 2009 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in a subsequent supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2009 letter gave notice of the 
types of evidence necessary to establish an effective date 
for the disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus, type II.   

II.  Disability Rating for PTSD

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating prior to February 22, 2007.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App.119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social and occupational 
functioning under hypothetical continuum of mental illness. 
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet.App. 240, 243 
(1995).  According to the DSM-IV, a GAF score between 31 and 
40 is reflective of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work); a GAF between 41 and 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment 
social, occupational, or school functioning (no friends, 
unable to keep a job); a GAF between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The Veteran filed his initial claim for service connection on 
May 28, 2004.  In a contemporaneous statement, the Veteran 
claimed that he suffered from the following symptoms: violent 
behavior, irritability, anger, severe depression, thoughts of 
suicide, memory loss, loss of concentration and severe 
personality changes.  

He was afforded a VA examination in October 2004.  The claims 
file was reviewed.  The Veteran reported nightmares, 
irritability and quick temper.  He also indicated that he 
took sleeping pills, but had not slept through the night in 
years.  He had thoughts of suicide and anxiety.  Three times, 
he put a gun to his head, but stopped when he thought about 
the impact on his wife.  In the past, he worked in appliance 
repair for three years.  He also worked as a fireman for 
seven years while he was drinking and police officer for 
three years in Health and Human Services.  Now, when he 
worked, he ran heavy equipment.  He wife, a registered nurse, 
used to tell him to seek help.  The Veteran spent most days 
reclusive.  His medical history was significant for back 
problems from falling on a rock while getting shot at in 
service.  The Veteran provided that he had never taken 
psychiatric medication or had been psychiatrically 
hospitalized.  He never wanted to be a "medicated zombie."  
The quality of social relationships was good and where he 
wanted it.  He had four years of college.  There were no 
legal infractions, delinquent or conduct disturbances or 
substance abuse problems.  He occasionally played cards with 
his aunt and uncle.  However, he did not like being around 
people, and he hated restaurants.  The Veteran had no history 
of assaultiveness.  Approximately four times from 1983 to 
1993, there had been suicidal gestures of putting a gun to 
his head when had stopped drinking.  

On examination, the examiner found no impairment of thought 
processes or communications.  There were no delusions or 
hallucinations.  Eye contact was adequate.  His activities of 
daily living were good.  The Veteran was oriented in all 
areas.  However, he did have sleep problems and rated his 
depression as 8 out of 10 on a 10 point scale and his anxiety 
as 7 or 8 on the same 10 point scale.  He stated that he had 
symbolic flashbacks several times a week.  He would not go 
watch fireworks because there were too many people, but he 
did not appear particularly avoidant of patriotic holidays.  
It was noted that there was alcohol and substance abuse in 
the past, but the Veteran was currently sober.  The Veteran 
reported that his PTSD symptoms really did not interfere with 
work because he medicated himself with alcohol.  The 
diagnosis was PTSD, chronic, mild to moderate.  There were no 
other mental disorders found.  A GAF score of 63 was 
assigned.  

In his February 2005 notice of disagreement, the Veteran 
indicated that he only worked for 40 days in 2003 and 2004.  
He then provided that he had to take excessive pain pills to 
work.  He also clarified that when the examination report 
stated that his relationships were good, it only meant that 
he loved his wife and left everybody else alone and wanted to 
be left alone.  He also indicated that he had no close 
friends and seldom left the house.  He further stated that he 
had memory impairment and had to write down everything for 
years.  He again reiterated that he suffered the same 
symptoms listed in his May 2004 statement.  He stated that 
these problems along with his back issues let him unable to 
work.  

In support of his claim, the Veteran also submitted 
statements from his aunt and wife.  His aunt stated that the 
Veteran never went to family functions or church and did not 
see anyone too often.  She also reported that he drank for 
about 10 years.  He also would get violently angry over 
nothing and he mainly stayed home.  She concluded that the 
Veteran's behavior cost him his relationship with his father 
because he was not speaking to him when he passed away due to 
being angry.    

The Veteran's wife stated that the Veteran had issues 
sleeping and problems with bursts of rage.  He was depressed, 
angry and violent.  He also experienced nightmares.  She 
stated that he started drinking, but eventually quite in 
1983.  He was withdrawn from people and did not want to go 
where there were crowds.  She also provided that he had no 
social life and she was his only friend.  However, she 
indicated that he had been the happiest she had seen him in 
years since reconnecting with other Marines he served with in 
Vietnam.  Nevertheless, she stated that he had memory 
problems and could not deal with social relationships.  

The Veteran also submitted an undated letter approximately in 
2006, from Mark A. Parkhurst, M.D., who was the Veteran's 
treating physician, which stated that the Veteran had the 
following symptoms related to PTSD: anxiety, insomnia, guilt, 
fatigue, nightmares, flashbacks, recurring memories, 
anhedonia, depression and irritability.

The Veteran was afforded another VA examination on February 
22, 2007.  The examiner diagnosed PTSD, chronic severe.  A 
GAF score of 45 was assigned.  Based on this examination, the 
RO increased the disability rating from 30 percent to 100 
percent, effective from the date of the February 2007 
examination.  The rating decision which increased the rating 
to 100 percent did not clearly discuss the reasons for the 
increase, but it appears that the showing of a GAF score of 
45 may have been viewed as a significant change from prior 
examinations.  At any rate, since the Veteran has been 
assigned a 100 percent schedular rating from February 22, 
2007, in the present appeal the Board need only consider 
whether a rating in excess of 30 percent was warranted prior 
to that date.  

At this point, the Board observes that the Court in Mauerhan 
v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms 
listed in VA's general rating formula for mental disorders is 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
However, the Court also appeared to indicate that without 
those examples, differentiating one evaluation from another 
would be extremely ambiguous.  Id at 442.  

The evidence prior to February 2007 is somewhat equivocal.  
The Veteran and family members reported severe social 
impairment, extreme irritability, and suicidal gestures.  
However, mental status examination in 2004 showed no 
impairment of thought processes or communications, no 
delusions or hallucinations; daily activities were described 
as good.  The Veteran described sleep problems and high 
levels of anxiety and depression.  

The disability picture presented in this case overlaps the 
rating criteria for different percentage evaluations.  In 
looking to the most severe symptoms, the Board finds that 
they suggest a 70 percent rating.  Specifically, the Board 
notes the suicidal gestures and extreme irritability which 
suggests possible problems with impulse control.  The high 
level of depression reported by the Veteran in 2004 also 
suggests near-continuous depression.  The avoidance of crowds 
and social situations suggests that the depression may affect 
the Veteran's ability to function independently.  There does 
not appear to be evidence of obsessional rituals, illogical, 
obscure or irrelevant speech, spatial disorientation or 
neglect of personal appearance and hygiene.  However, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the PTSD disability picture more nearly 
approximates the symptoms set forth as examples of those 
required for a schedular 70 percent rating.  Accordingly, the 
Board finds that a 70 percent rating is warranted prior to 
February 22, 2007.  

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the criteria for a 
schedular 100 percent rating were met prior to February 22, 
2007.  There is no evidence of gross impairment of thought 
processes or communications, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or memory loss for the names 
of close relatives, his own occupation, or his own name.  The 
suicidal gestures do suggest danger of hurting himself, but 
not a persistent danger in that regard.  There is also no 
evidence of intermittent inability to perform the activities 
of daily living.  

In sum, the Board finds that a 70 percent rating (but no 
higher) is warranted prior to February 22, 2007.  The RO has 
assigned a 100 percent rating from February 22, 2007, and the 
Board need not comment on the propriety of that rating.

III.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Low Back Disability

The Veteran is seeking service connection for a low back 
disability.  He claims that he injured is back while engaged 
in combat when he slipped and fell on a rock the size of a 
softball landing on his back when running to a foxhole.  At 
the time, he said he felt pain and was unable to move his 
legs for a few minutes.  He has further asserted that he has 
experienced back pain since this injury.  Service treatment 
records are silent with respect to any back problems or 
injury to the low back.  Significantly, the Veteran's April 
1970 service examination prior to discharge showed that the 
Veteran's spine was evaluated as clinically normal.  

Nevertheless, the Veteran's DD 214 showed that the Veteran 
was awarded a Combat Action Ribbon and Vietnam Service Medal 
with one star.  Thus, the Veteran did engage in combat with 
the enemy and the provisions of 38 U.S.C.A.  § 1154(b) are 
applicable.  Accordingly, the Veteran's assertions regarding 
any combat related low back injury are accepted despite the 
lack of supporting documentation in service treatment 
records.  

The Veteran filed his initial claim for service connection in 
May 2004, and had not sought any VA benefits prior to filing 
this claim.  He indicated that he did not report any back 
problems at discharge because he was told that if he reported 
back problems, he would not be discharged.  In support of his 
claim, the Veteran submitted a November 2004 lay statement 
from a fellow service member.  He stated that he overheard 
the Veteran complaining of continuing back pain while in 
service to a 2nd class corpsman.  He also provided that the 
Veteran was told that he would not be discharged because he 
would be put on medical hold until his back checked out.  

The claims file also includes a February 2005 statement from 
the Veteran's wife, who was a registered nurse, which 
indicated that after service, the Veteran's back was always 
sore and she got him to go see her family doctor, Dr. Bonds  
A lay statement from another fellow service member has also 
been submitted.  This statement indicated that he recalled 
when the Veteran injured in his back while they were 
scrambling to get down a foxhole.  He also stated that after 
it was over, he realized that the Veteran's back was more 
banged up than he admitted.  

Private and VA treatment records have been reviewed and 
associated with the claims file.  The first post service 
evidence of a back disability is an August 1997 private MRI, 
which found disc desiccation, mild bulging of the disc, facet 
arthropathy, and hypertrophy of the ligamentum flava and 
facet joint capsule at L4-5.  The result of these findings 
was that of a mild canal stenosis and mild to moderate 
bilateral recess stenosis.  There was no evidence of disc 
herniation.  The L2-3 disc was desiccated, but not 
protruding.  Follow up treatment records continued to show 
complaints of low back pain, but do not offer any sort of 
etiological opinion.  

The Veteran was afforded a VA examination in February 2005.  
The claims file was reviewed.  X-rays showed that there was 
Grade 1 spondylisthesis of L4 on L5 secondary to degenerative 
changes.  There was no evidence of intraarticular defect.  
The disk spaces were not remarkable.  The examiner gave a 
diagnosis of back contusion and determined that ongoing 
symptoms were unlikely to be secondary to past contusion.  No 
further rational was provided.

The Veteran submitted a July 2005 opinion from Dr. Parkhurst, 
who again had been the Veteran's doctor for over 20 years.  
The opinion provided that he had reviewed all of the 
Veteran's evidence and documents presented in support of his 
back injury claim.  He has also reviewed the February 2005 VA 
examination report.  Dr. Parkhurst opined that the only 
reasonable conclusion he could draw from that evidence was 
that the Veteran's back injuries were caused by or a result 
of the injury in Vietnam.  

Subsequently, the Veteran was afforded another VA examination 
in March 2006.  The claims file was reviewed.  The examiner 
diagnosed the Veteran with degenerative disc disease, L4- 5 
level with chronic low back pain requiring use of narcotics, 
intermittent lumbar spasm and radiating pain to the legs.  
The examiner noted the July 2005 private opinion.  He 
observed that in today's interview, the Veteran reported that 
he developed more severe back pain with leg radiation in the 
1982 to 1983 time frame associated with weight gain and long 
time work in construction  with bulldozers and back hoes 
working in bumpy irregular areas.  The examiner concluded 
that it was more likely than not that the progressive wear 
and tear of the Veteran's highly traumatic occupation 
beginning in the 1970s and certain traumatic events resulting 
from this type of work were more likely responsible for the 
Veteran's degenerative disc disease with the morbid obesity 
also being a contributing factor.  It was much less likely 
that events occurring in military service were the cause of 
the Veteran's degenerative disc disease and current low back 
pain and leg pain.  

In an April 2006 statement, the Veteran claimed that the 
March 2006 VA examination was insufficient in that it did not 
accurately reflect the facts reported by the Veteran.  For 
instance, the examination report stated that the Veteran 
"rolled" over with a rock in his lumbar area.  However, the 
Veteran asserted that he had consistently reported that he 
fell on a large rock.  The Veteran further indicated that the 
examination report provided that he had tightness in his back 
in the 1980s, but the Veteran asserted that he actually said 
the 1970s.   The Veteran also claimed that his weight gain 
was due to reduced mobility due to his back pain.    

The claims file also includes an August 2008 private opinion 
from Roy E. Bands, M.D., F.A.C.S., a doctor at Orthopaedics 
and Spinecare who was a Board certified  Orthopedic Surgeon.  
The opinion stated that the Veteran was a patient who 
experienced low back pain and leg pain, numbness, tingling 
and weakness.  Dr. Bands stated that the Veteran's symptoms 
dated back to a combat injury where he fell suffering a 
direct blow to his lower back.  The impression was spinal 
stenosis at L4-5, spinal instability with degenerative 
spondylolisthesis at L4-5, and lumbar radiculopathy.  Dr. 
Bands provided that after careful evaluation of the Veteran, 
his past medical history, his present history, current 
radiographic findings and his present physical examination, 
within a reasonable degree of certainty, he believed that the 
combat related injury that he suffered to his lower back in 
December 1969 directly caused the spinal stenosis in his 
lumbar spine and subsequent symptoms.  

At the September 2008 Board hearing, the Veteran testified 
that he injured his back in service when he fell on a rock.  
At the time, he didn't receive any medical treatment because 
a person did not leave the field unless carried out.  He 
further stated that he started seeing Dr. Bonds for his back 
pain in 1970 right after he got out of service.  
Unfortunately, the doctor was now deceased and his medical 
records were not available.

Again, given that the Veteran engaged in combat with the 
enemy and the circumstances surrounding his low back injury 
are consistent with this service, the Board must find that 
the Veteran did injure his low back in service as claimed.  
However, the Board is faced with a conflicting record as to 
whether the Veteran's current low back disability is related 
to this injury in service.  In support of the Veteran's claim 
are private medical opinions by Drs. Parkhurst and Bands who 
both relate his current low back disability to the Veteran's 
combat injury.  Moreover, the Veteran has consistently and 
credibly reported that his low back pain has been ongoing 
since service and the Veteran's wife has also reported that 
the Veteran complained of a sore back when he returned from 
service.  They also have both asserted that he sought 
treatment from Dr. Bonds, who is now deceased, for his back 
shortly after his discharge from service.  However, against 
the Veteran's claim are the February 2005 and March 2006 VA 
examinations by medical professionals.  However, the February 
2005 VA opinion did not provide any sort of rational for its 
finding.  Further, the Veteran has claimed that the history 
taken by the March 2006 VA examiner was inaccurate.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  
Although the VA examiners indicated that the claims file was 
reviewed, the private medical doctors were aware of the 
incidents in service as well as the Veteran's medical 
history.  See Nieves- Rodriguez v. Peake, 22 Vet.App. 295 
(2008).  Nevertheless, the conclusions reached by the 
examiners are different.  After balancing these medical 
opinions, the Board must conclude that there is essentially a 
state of equipoise as to the medical conclusions to be drawn.  
In such situations, a decision favorable to the appellant is 
mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection 
is warranted for degenerative disc disease, stenosis and 
degenerative spondylolisthesis of the lumbar spine.  


Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral 
hearing loss.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Again, as the Veteran did engage in combat, the provisions of 
38 U.S.C.A.  § 1154(b) are applicable and the Veteran's 
assertions regarding any combat related hearing loss are 
accepted despite the lack of supporting documentation in 
service treatment records.  Further, although the Veteran's 
hearing remained within normal range pursuant to 38 C.F.R. 
§ 3.385, service treatment records do show a threshold shift 
in hearing acuity from the November 1968 entrance evaluation 
to the April 1970 discharge evaluation.  

The Veteran filed his claim for hearing loss in June 2004.  
He was afforded a VA examination in February 2005.  The 
Veteran reported military noise exposure due to grenades, 
mortars and artillery in Vietnam.  He also reported non-
military noise exposure associated with working in 
construction in civilian life.  After an audiological 
evaluation, the examiner observed that the Veteran had mild 
high-frequency sensorineural hearing loss in the right ear, 
but hearing thresholds in the left ear did not meet VA 
criteria for disability compensation.  The examiner opined 
that it was as likely as not that the etiology of the 
reported tinnitus was the same as the hearing loss.  However, 
the examiner was unable to render an opinion on the 
relationship between hearing to service because the claims 
file was not available.  

In March 2005, the Veteran underwent a private audiological 
evaluation for his hearing loss.  The evaluation showed that 
the Veteran met the VA criteria for hearing loss pursuant to 
38 C.F.R. § 3.385 in both ears.  The private examiner opined 
that there did seem to be a direct cause and effect 
relationship between the hearing loss, the ringing and his 
combat service experience.  

In a March 2005 statement, the Veteran argued that the 
February 2005 VA examination was insufficient because the 
examiner told him to anticipate and guess when he heard the 
sounds.  Thus, in June 2005, the Veteran was afforded a VA 
opinion on the relationship between hearing loss and military 
service by a licensed audiologist.  The examiner noted both 
the findings at the February 2005 VA examination and the 
March 2005 private evaluation.  The VA examiner found that 
the Veteran's argument concerning the February 2005 VA 
examination was without basis because it was customary for 
audiologists to seek the threshold of hearing, defined as the 
level at which the listener identified the presence of sounds 
50% of the time.  Thresholds based on patient certainty would 
not meet the definition of  threshold.  He also noted that 
the differences between the two hearing tests was 
insignificant.  The examiner also reviewed the claims file 
and stated that he did not concur with the private examiner's 
opinion as he gave this opinion without the benefit of 
reviewing the claims file.  The examiner observed that the 
Veteran had normal hearing when he left service.  He 
concluded that there was no compelling scientific evidence 
that noise-induced hearing loss expressed itself 20 to 30 
years after acoustic trauma.  The literature suggested that 
it was proximate to the acoustic injury.  The examiner found 
that the hearing loss was not caused by or a result of active 
military service.  

However, in a July 2005 rating decision, the RO granted 
service connection for tinnitus, but denied service 
connection for hearing loss.  As the Veteran appealed the 
denial of hearing loss, he was afforded another VA 
examination in March 2006 by the same February 2005 VA 
examiner.  The claims file was reviewed.  Although mild high-
frequency sensorineural hearing loss bilaterally was found, 
the examiner found that it was less likely than not that the 
hearing loss was a result of military service given that he 
worked in construction after service and his hearing was 
within normal limits at discharge.     

At the September 2008 Board hearing, the Veteran testified 
that he was a machine gunner while in service and was exposed 
to combat noise while in service, which caused his current 
hearing loss.  He also again argued that the VA examinations 
were insufficient because he was told to anticipate the 
sounds he heard.  The Veteran concluded that he had 
experienced hearing loss since service.  

Initially, the Board accepts that the medical evidence of 
record shows that the Veteran meets the requirements of 
38 C.F.R. § 3.385 for bilateral hearing loss.  However, the 
Board is faced with a conflicting record as to whether the 
Veteran's hearing loss is related to service.  The June 2005 
and March 2006 VA examiners determined after reviewing the 
claims file that the Veteran's hearing loss was not related 
to service.  Nevertheless, the March 2005 private examiner 
determined that the Veteran's hearing loss was due to combat 
noise exposure.  Significantly, the Veteran was exposed to 
combat noise while stationed in Vietnam.  Further, a standard 
threshold shift did occur in both ears during service as 
evidenced by the service examinations.  The Veteran has also 
credibly testified that he has had ongoing hearing problems 
since service.  Moreover, the Board finds it significant that 
the Veteran is already service-connected for tinnitus.  
Although hearing loss and tinnitus are separate disabilities, 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the associated 
hearing loss.  See, e.g., Harrison's Principles of Internal 
Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  
Further, the February 2005 VA examination report determined 
that the etiology of the Veteran's hearing loss was the same 
as his tinnitus.  

The Board is thus presented with conflicting evidence that is 
essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted for 
bilateral hearing loss.  

IV.  Earlier Effective Date for Diabetes Mellitus, Type II

The Veteran is also seeking an effective date earlier than 
July 12, 2006 for his grant of service connection for 
diabetes mellitus, type II.  The effective date of an award 
based on an original claim for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R.  § 3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim. 38 C.F.R. 
§ 3.155.

The Board also observes that as the result of a class action 
lawsuit brought by veterans of the Vietnam war and their 
survivors, in a May 1989 decision the United States District 
Court for the Northern District of California (District 
Court) invalidated the regulation then in effect for 
adjudicating claims based on Agent Orange exposure, 38 C.F.R. 
§ 3.311a(d) (1989).  The District Court also voided all 
benefit denials that had been made under that section of the 
regulation.  See Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R.  § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease. See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.  The provisions of 38 C.F.R.  § 3.816 provide 
that for purposes of this section -- (1) A Nehmer class 
member means:  (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease.  (2) A covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases 
include Type 2 Diabetes.  If a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:  
(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  (2) If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3)of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if:  (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  (4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 
3.400.

If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In order 
for the claimant to be eligible for a retroactive payment, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement. 

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law, the effective date of the 
award may be one year prior to the date of receipt of such 
request, if the veteran met all the criteria of the 
liberalizing law or issue as of the effective date of the 
liberalizing law.  38 C.F.R. § 3.114(a)(3).  The effective 
date for which diabetes mellitus was added to the list of 
presumptive diseases in connection with herbicide exposure is 
May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

In the instant case, the Veteran was awarded service 
connection for diabetes mellitus on a presumptive basis 
because it is a disease associated with his presumed in-
service exposure to certain herbicide agents.  See 38 C.F.R. 
§§ 3.307, 3.309(e). The RO assigned an effective date of July 
12, 2006, which was the date the Veteran filed his claim for 
service connection.  It appears that the Veteran is claiming 
that he should be entitled due an effective date based on 
when he filed his first claim for service connection on May 
28, 2004.  However, while the Veteran references the use of 
Agent Orange in his statement and indicates that several 
members of his platoon have Agent Orange disabilities.  The 
Veteran does not indicate in anyway that he had diabetes 
mellitus, type II, at that time, or was seeking service 
connection for this disability.  In June 2004, the Veteran 
filed a formal application for service connection.  However, 
while he claims service connection for Agent Orange, he again 
does not list diabetes mellitus, type II.  The first 
indication in the claims file that the Veteran was seeking 
service connection for diabetes mellitus, type II, is a July 
11, 2006 statement from the Veteran's representative, which 
included a private medical opinion dated June 29, 2006 from 
Dr. Parkhurst that provided that the Veteran had type II 
diabetes for at least three years.  This claim was date-
stamped received by the RO on July 12, 2006.   

The Veteran has claimed that he should be awarded an earlier 
effective date because Dr. Parkhurst provided that he had 
suffered from diabetes mellitus, type II, for three years.  
However, the Board notes that the mere presence of medical 
evidence of a disability does not show an intent on the 
veteran's part to seek service connection and therefore does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant.  Brannon v. 
West, 12 Vet. App. 32 (1998).  Therefore, the Board declines 
to view any references to diabetes in medical records as a 
claim for VA compensation based on diabetes.

Nevertheless, based on adjudication in the Nehmer case 
certain stipulations were agreed to and are now incorporated 
in 38 C.F.R. § 3.816.  However, the Veteran does not fall 
within the Nehmer situation since the Veteran was not denied 
compensation for diabetes mellitus between September 25, 
1985, and May 3, 1989; the Veteran's claim of service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for diabetes mellitus (May 8, 2001); and 
the veteran's claim was not received within one year from the 
date of his separation from service.  When none of the 
requirements is met, which is the case here, the effective 
date of the award shall be determined in accordance with 38 
C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

Again, under 38 C.F.R. § 3.114 for liberalizing legislation, 
the date of the award may be one year prior to the date of 
receipt of the claim when the claimant's request is received 
more than one year after the May 8, 2001, effective date of 
the liberalizing legislation if the Veteran met all the 
criteria of the liberalizing law as of the effective date of 
the liberalizing law.  See 38 C.F.R. 3.114(a)(3).  In the 
instant case, there is medical evidence suggesting that the 
Veteran's diabetes mellitus, type II, was first  present 
sometime in 2003.  However, this was after the effective date 
of the liberalizing law which added diabetes mellitus, type 
II, as a presumptive disability. In other words, since the 
Veteran did not meet all of the criteria as of the effective 
date of the liberalizing law (May 8, 2001), the regulations 
provide that the effective date of service connection shall 
be the date of receipt of the claim; that is, July 12, 2006.  


ORDER

A 70 percent disability rating for service-connected PTSD is 
warranted from May 28, 2004 to February 22, 2007.  Further, 
service connection for degenerative disc disease, stenosis 
and degenerative spondylolisthesis of the lumbar spine and 
bilateral hearing loss is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations applicable 
to the payment of VA monetary benefits.

An effective date prior to July 12, 2006, for the award of 
service connection for diabetes mellitus, type II, is not 
warranted.  To this extent, the appeal is denied.    


REMAND

The Veteran is also seeking service connection for skin 
disability, malignant melanoma, spontaneous fevers and 
chills, hypertension, sleep apnea, headaches, neurological 
disability of the extremities and vertigo.  The Board 
remanded all of these issues in December 2008 so that the 
Veteran could be afforded an appropriate VA examination(s).  
While the Veteran was afforded VA examinations in January and 
February 2009, the examination reports did not clearly 
address the questions listed in the remand, and in turn, are 
insufficient for appellate review.  Further, the Veteran has 
clearly stated that he refuses to report to any further VA 
examinations.  Nevertheless, in an April 2009 correspondence 
to the Veteran, the RO indicated that it had requested a VA 
medical opinion.  However, no further opinion has been 
associated with the claims file.  Accordingly, the Board 
finds that the RO must associate any additional opinion that 
has been completed or send the claims file back to the VA 
examiners who conducted the prior examinations for their 
opinion.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).     

Unfortunately, again, the Veteran has refused to submit to 
any more VA examinations.  While the Board sympathizes with 
the Veteran's frustration, it must remind the Veteran that VA 
examinations are done in order to assist the Board with 
making a final determination.  If a sufficient VA examination 
cannot be obtained, the Board must base its decision on the 
remaining evidence of record.  The Board stresses to the 
Veteran, that while VA has a duty to assist the Veteran in 
the development of his claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 
(1991).

It appears that the Veteran filed a claim of entitlement to a 
total rating based on individual unemployability (TDIU) in 
April 2007.  It does not appear that the RO adjudicated this 
claim.  It is again noted that the RO did assign a 100 
percent rating for PTSD effective from February 22, 2007, and 
perhaps it was determined that the 100 percent schedular 
rating rendered the TDIU issue moot.  However, regardless of 
any claim filed by the Veteran, the Board's review of the 
evidence prior to February 22, 2007, shows that a TDIU issue 
was raised by the records.  In this regard, , the Court has 
held that a request for a TDIU, whether expressly raised by 
the Veteran or reasonably raised by the record, is not a 
separate 'claim' for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  Id.  The 
evidence regarding an increased rating for PTSD reasonably 
raises the question of whether TDIU is warranted prior to 
February 22, 2007.  Therefore, this issue is deemed part and 
parcel of the increased rating for PTSD issue and must be 
adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain any additional 
opinions that have been completed since 
the prior 2009 VA examinations and 
associate them with the claims file.  If 
there are no additional opinions or the 
opinions are still unresponsive to the 
prior Board remand, the claims file 
should be returned to the same VA 
examiners who conducted the prior 2009 VA 
examinations to ascertain whether the 
Veteran suffers from a skin disability 
(to include ringworm); malignant 
melanoma; spontaneous fevers and chills; 
hypertension; sleep apnea; headaches; 
neurological disability of the 
extremities; and, vertigo, and whether 
any such disabilities are related to 
service or related to any service-
connected disabilities.  After reviewing 
the claims file, the appropriate examiner 
should respond to the following:

 a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any disability of the skin (including 
ringworm) was manifested during service 
or is otherwise related to service, to 
include exposure to herbicides?

 b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any disability of malignant melanoma was 
manifested during service or is otherwise 
related to service, to include exposure 
to herbicides?

 c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any disability of spontaneous fever and 
chills was manifested during service or 
is otherwise related to service, to 
include exposure to herbicides?

 d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any hypertension was manifested during 
service or is otherwise related to 
service, to include exposure to 
herbicides?

e)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any hypertension was caused by, or has 
been aggravated by, symptomatology 
related to the Veteran's service-
connected PTSD, low back disability 
and/or diabetes mellitus, type II?

f)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any sleep apnea was caused by, or has 
been aggravated by, symptomatology 
related to the Veteran's service-
connected PTSD?

g)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any headache disability was manifested 
during service or is otherwise related to 
service, to include exposure to 
herbicides?

 h)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any headache disability was caused by, or 
has been aggravated by, symptomatology 
related to the Veteran's service-
connected PTSD disability, low back 
disability and/or diabetes mellitus, type 
II? 

 i)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any neurological disability of the 
extremities was manifested during service 
or is otherwise related to service, to 
include exposure to herbicides?

 j)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any neurological disability was caused 
by, or has been aggravated by, 
symptomatology related to the Veteran's 
service-connected low back disability?

 k)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any vertigo was manifested during service 
or is otherwise related to service, to 
include exposure to herbicides?

 l)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any vertigo was caused by, or has been 
aggravated by, symptomatology related to 
the Veteran's service-connected low back 
disability?

A detailed rationale for all opinions 
expressed should be furnished.

2.  In the interest of avoiding further 
remand, the RO should review all opinions 
obtained pursuant to the above paragraph 
1 to ensure that they are responsive to 
the posed questions (to include responses 
to both questions of causation and 
aggravation due to service-connected 
disabilities).  Unclear or incomplete 
opinions should be returned to the 
appropriate examiner for clarification. 

3.  After completion of the above, the 
expanded record should be reviewed and 
the remaining issues, including the issue 
of TDIU prior to February 22, 2007, 
should be adjudicated.  The Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


